DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Williams and Carleton Clauss on 2/24/2022.

The application has been amended as follows: 

1.	(Previously Presented)	A computer-implemented method, comprising:
	receiving, at a first network device, a multicast packet from a second network device, wherein:
the first network device comprises an integrated routing and bridging (IRB) interface comprising a bridge domain comprising a plurality of subnets;
the multicast packet is received on a first subnet of the plurality of subnets within the bridge domain of the IRB interface at the first network device; and 
each subnet of the plurality of subnets within the bridge domain is associated with a different virtual local area network (VLAN) identifier;
	determining, by the first network device, attachment circuit (AC) information associated with the multicast packet;
	generating, by the first network device, an information element that includes an advertisement route that includes an Ethernet tag field, wherein the Ethernet tag field 
	generating, by the first network device, an extended community comprising a predefined value that indicates that the Ethernet tag field comprises the indication of the AC information, wherein the information element further comprises the extended community; and
	transmitting, by the first network device, the information element to a third network device.

2.	(Previously Presented)	The computer-implemented method of claim 1, further comprising: 
	receiving, at the first network device, a unicast packet from the second network device; and
	determining, by the first network device, a media access control (MAC) address of the unicast packet.

3.	(Previously Presented)	The computer-implemented method of claim 2, further comprising:
	determining, by the first network device, AC information associated with the unicast packet;
	generating, by the first network device, another information element comprising an indication of the AC information; and 
	generating, by the first network device, another advertisement route comprising at least the MAC address of the unicast packet and an indication of the bridge domain, wherein the other information element comprises the other advertisement route.

4.	(Previously Presented)	The computer-implemented method of claim 3, wherein the other information element comprises an extended community that includes the indication of the AC information. 
	


10.	(Original)	The computer-implemented method of claim 1, wherein:
	the first network device and the third network device are provider edge (PE) devices;
	the second network device is a customer edge (CE) device; and
	the second network device is multi-homed to the first network device and the third network device.

11.	(Original)	The computer-implemented method of claim 1, wherein the information element is processed by network devices that are multi-homed with respect to the second network device and discarded by network devices that are non-multi-homed with respect to the second network device.

12.	(Previously Presented)	A first network device, comprising:
	a processor; and
	a memory containing a program that, when executed by the processor, performs an operation comprising:
	receiving a multicast packet from a second network device, wherein: 
the first network device comprises an integrated routing and bridging (IRB) interface comprising a bridge domain comprising a plurality of subnets;
the multicast packet is received on a first subnet of the plurality of subnets within the bridge domain of the IRB interface at the first network device; and 
each subnet of the plurality of subnets within the bridge domain is associated with a different virtual local area (VLAN) identifier;
	determining attachment circuit (AC) information associated with the multicast packet;
	generating an information element that includes an advertisement route that includes an Ethernet tag field, wherein the Ethernet tag field includes an 
	generating an extended community comprising a predefined value that indicates that the Ethernet tag field comprises the indication of the AC information, wherein the information element further comprises the extended community; and
	transmitting the information element to a third network device.

13.	(Canceled) 

14.	(Currently Amended)	A computer-implemented method, comprising:
receiving, at a first network device, a first packet from a second network device, wherein: 
the first packet comprises an information element that includes (i) an advertisement route that includes an Ethernet tag field and (ii) an extended community;
the first network device comprises a plurality of bridge domains; 
each of the plurality of bridge domains comprises a plurality of subnets; and
for each of the plurality of bridge domains, each of the plurality of subnets within the bridge domain is associated with a different virtual local area network (VLAN) identifier;
	upon determining, by the first network device, that a first field in the extended community includes a predefined value:
	determining, by the first network device, that the Ethernet tag field in the advertisement route includes attachment circuit (AC) information associated with the first packet, wherein the predefined value indicates that the Ethernet tag field comprises an indication of the AC information; and
	updating, by the first network device, a forwarding table at the first network device with the AC information, wherein the AC information comprises an 

15.	(Original)	The computer-implemented method of claim 14, wherein the first network device and the second network device are provider edge (PE) devices.

16.	(Canceled)	

17-18.	(Canceled)

19.	(Previously Presented)	The computer-implemented method of claim 14, further comprising: 
receiving, at the first network device, a second packet from a remote network device, wherein the second packet indicates a MAC address but does not include an indication of a subnet associated with the MAC address; and
forwarding, by the first network device, the second packet to a customer edge (CE) device, based on the updated forwarding table, comprising:
determining, based on the updated forwarding table, that the first subnet is associated with the MAC address; and
transmitting the second packet to the CE device over the first subnet.

20.	(Original)	The computer-implemented method of claim 19, wherein:
	the first network device and the remote network device are provider edge (PE) devices; and
	the CE device is multi-homed to the first network device and the second network device.

21-22.	(Canceled) 

23.	(Previously Presented) The first network device of claim 12, wherein the information element is processed by network devices that are multi-homed with respect to the second network device and discarded by network devices that are non-multi-homed with respect to the second network device.


	the first network device and the third network device are provider edge (PE) devices;
	the second network device is a customer edge (CE) device; and
	the second network device is multi-homed to the first network device and the third network device.



Allowable Subject Matter
Claim 1-4, 10-12, 14-15, 19-20, 23-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, fails to teach the claimed invention as amended on 1/14/2022 pertaining to claim 1 and further amended on 2/24/2022 pertaining to claim 14 in the Examiner’s Amendment. Regarding claim 1, the prior art fails to teach, “the first network device comprises an integrated routing and bridging (IRB) interface comprising a bridge domain comprising a plurality of subnets,” and “determining, by the first network device, attachment circuit (AC) information associated with the multicast packet; generating, by the first network device, an information element that includes an advertisement route that includes an Ethernet tag field, wherein the Ethernet tag field includes an indication of the AC information, wherein the AC information comprises the VLAN identifier associated with the first subnet of the plurality of subnets within the bridge domain at the first network device; generating, by the first network device, an extended community comprising a predefined value that indicates that the Ethernet tag field comprises the indication of the AC information, wherein the information element further comprises the extended community” in combination with the other claimed limitations of claim 1. Regarding claim 14, the claimed invention is allowable for similar reasons, specifically the amended, “the first packet comprises an information element that includes (i) an advertisement route that includes an Ethernet tag field and (ii) an extended community; the first network device comprises a plurality of bridge domains; each of the plurality of bridge domains comprises a plurality of subnets,” and, “determining, by the first network device, that a the Ethernet tag field in the 
Examiner cites Wang et al. (“Wang”) (US 20200014623 A1) Figure 2-3, ¶0071-74 and ¶0083-84, PE device with IRB interfaces to CE obtains AC information including VLAN identifier for subnet, creates a first message with AC information to send to a further node. Furthermore, attached NPL document “Virtual Private Wire Service Support in Ethernet VPN (RFC8214)” teaches advertisements with extended communities 3/1 page 8, and tag values in page 9. Neither reference accurately teaches, ““the first network device comprises an integrated routing and bridging (IRB) interface comprising a bridge domain comprising a plurality of subnets,” and “determining, by the first network device, attachment circuit (AC) information associated with the multicast packet; generating, by the first network device, an information element that includes an advertisement route that includes an Ethernet tag field, wherein the Ethernet tag field includes an indication of the AC information, wherein the AC information comprises the VLAN identifier associated with the first subnet of the plurality of subnets within the bridge domain at the first network device; generating, by the first network device, an extended community comprising a predefined value that indicates that the Ethernet tag field comprises the indication of the AC information, wherein the information element further comprises the extended community” in combination with the other claimed limitations of claim 1 and similar limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478